OPINION — AG — ANY LICENSEE WHO SELLS SPIRITS TO OKLAHOMA WHOLESALERS MUST COMPLY WITH THE OKLAHOMA PRICE AFFIRMATION LAW, 37 Ohio St. 1971 536.1 [37-536.1]. ABSENT ANY SPECIAL STATUTORY DEFINITION, THE WORDS "PRICE" AND "RATE" ARE ACCORDED THEIR NORMAL AND USUAL MEANING AND REFER TO THE AMOUNT OF MONEY PAID BY OKLAHOMA WHOLESALERS TO THEIR SUPPLIERS FOR SPIRITS, EXCLUSIVE OF STATE TAX. (ALCOHOLIC BEVERAGE) CITE: SEE OPINION NO. MARCH 3, 1976, 37 Ohio St. 1971 506 [37-506](9), 37 Ohio St. 1971 506 [37-506] [37-506](27), 37 Ohio St. 1971 524 [37-524], 25 Ohio St. 1971 1 [25-1], 25 Ohio St. 1971 2 [25-2] (DANIEL J. GAMINO) ** NOTE: THIS OPINION WITHDRAWN AND OF NO FORCE AND EFFECT . . . SEE LETTER DATED MARCH 3, 1976 . . . NO NUMBER HYDEN LIBRARY **